United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTHERN ARIZONA VETERANS
ADMINISTRATION HEALTH CARE SYSTEM,
Prescott, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1023
Issued: November 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2012 appellant, through her representative, filed a timely appeal from an
Office of Workers’ Compensation Programs’ (OWCP) merit decision dated February 21, 2012
denying her claim of compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
bilateral knee conditions causally related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 13, 2010 appellant, then a 51-year-old information technology specialist, filed
an occupational disease claim, alleging that her job duties aggravated her bilateral knee
condition. She explained that going up and down stairs on a daily basis over a period of years
aggravated a right knee injury she sustained in 2006.
OWCP received a statement from appellant’s supervisor who noted that the employing
establishment was not equipped with elevators due to the age of the building. In a supplemental
statement received by OWCP on September 9, 2010, appellant explained that on May 31, 2006
her right knee swelled after she walked to several different buildings, crawled under desks and
walked up and down stairs, while performing an inventory. On May 4, 2010 her legs became
swollen after she walked up and down stairs at work. Appellant stated that the lack of treatment
of her knee condition in 2006, combined with years of ascending and descending stairs
aggravated her condition.
On September 9, 2010 OWCP requested that appellant submit additional medical
evidence in support of her claim. It asked for a medical report which provided a diagnosis of her
condition and a physician’s opinion as to how her employment activities caused, contributed to
or aggravated her medical condition.
OWCP received June 12, 2006 x-ray reports from Dr. Robert H. Dorwart, a Boardcertified diagnostic radiologist, who listed an impression of mild degenerative changes of the
patellofemoral and medial compartment of the left knee. Dr. Dorwart also found minimal
degenerative changes of the patellofemoral joint and mild degenerative narrowing of the medial
compartment of the right knee.
An August 4, 2010 magnetic resonance imaging (MRI) scan of appellant’s right knee by
Dr. David Amstutz, a diagnostic radiologist, stated an impression of small tear of the anterior
horn of the lateral meniscus. It also found an overlying chronic osteochondral defect within the
lateral femoral condyle, probable inner margin fraying of the medial meniscus, small joint
effusion with possible early synovitis, indistinct appearance of the anterior cruciate ligaments
suggesting partial or chronic tear and Grade 1 sprain of the medial collateral ligament.
On November 10, 2010 OWCP denied appellant’s occupational disease claim on the
grounds that she did not submit sufficient medical evidence to establish that her right knee
condition was related to the claimed work factors.
On November 23, 2010 appellant requested a hearing before the Branch of Hearings and
Review. A hearing was held on June 1, 2011. Appellant testified that she sustained an injury in
2006 while performing inventory at work and frequently climbing stairs. She noted that she had
completed an accident form with her employer. Appellant stated that she experienced swelling
in her knees again in 2010 and she sought medical treatment.
By decision dated August 17, 2011, the hearing representative affirmed the denial of the
claim. She found appellant had failed to submit adequate medical evidence to establish the
causal relationship between her diagnosed right knee conditions and her claimed work factors.

2

Appellant requested reconsideration on November 28, 2011 and submitted a July 13,
2011 medical report signed by Dr. Paul Pflueger, a Board-certified orthopedic surgeon, who
noted that appellant had a long history of problems with both knees dating back to 2006.
Judging from the 2010 MRI scan, she appeared to have a medial meniscus tear in the right knee.
Dr. Pflueger stated that “it is quite possible she has been walking around on a medial meniscus
tear of the right knee and possibly a medial meniscus tear of the left knee since that time. This
would certainly have made the tears worse over time.”
By decision dated February 21, 2012, OWCP denied modification of the August 17, 2011
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.4 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

20 C.F.R. § 10.5(q).

5

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
OWCP accepted that appellant’s alleged work duties occurred as alleged as she walked
up and down stairs at the employing establishment as the building was not equipped with an
elevator. The Board finds, however, that she has not met her burden of proof to establish her
employment duties caused her diagnosed bilateral knee conditions. Appellant claimed that her
current work duties aggravated a preexisting knee condition from 2006.
Dr. Dorwart’s June 12, 2006 x-ray reports noted mild degenerative changes of the
patellofemoral and medial compartment of the left knee. There were also minimal degenerative
changes of the patellofemoral joint and mild degenerative narrowing of the medial compartment
of the right knee. The August 4, 2010 MRI scan report from Dr. Amstutz noted a small tear of
the anterior horn of the lateral meniscus with overlying chronic osteochondral defect within the
lateral femoral condyle, probable inner margin fraying of the medial meniscus, small joint
effusion with possible early synovitis, indistinct appearance of the anterior cruciate ligaments
suggesting partial or chronic tear, and Grade 1 sprain of the medial collateral ligament. The
evidence suggests that appellant had degenerative bilateral knee conditions first diagnosed in
2006. The MRI scan regarding her right knee condition in 2010 noted a torn meniscus. Neither
Dr. Dorwart, nor Dr. Amstutz, provided any opinion regarding the cause of appellant’s
diagnosed conditions.
Dr. Pflueger reported that appellant had a long history of problems with both knees
dating back to 2006, when they were injured at work. He stated that it was quite possible that
appellant had been walking around on a medial meniscus tear of her right knee and possibly of
her left knee since that time. Dr. Pflueger’s opinion is of diminished probative value as his
opinion on causal relation is speculative. While he related generally that appellant had injured
her knees at work in 2006, he did not describe the nature or extent of any such injury. Appellant
noted that she had completed an accident form in 2006 but did not describe the nature of any
medical treatment rendered. The Board notes that Dr. Pflueger speculated that appellant might
have been walking around with a meniscus tear since 2006. He did not provide any medical
evidence that appellant had sustained meniscal tears in 2006 or address the diagnostic tests
obtained that year. Medical opinions that are speculative or equivocal in character are of
diminished probative value.6 While Dr. Pflueger stated a conclusion that walking would
certainly have made the tears worse, he did not provide a rationalized medical opinion describing
the physiologic process by which the walking appellant performed at work would have caused or
aggravated her knee condition. As part of her burden, appellant must submit rationalized medical
opinion evidence based on a complete factual and medical background showing causal
relationship.7
Appellant did not submit a rationalized medical opinion, based upon an accurate history of
injury, explaining how her diagnosed knee conditions were causally related to walking at the
employing establishment. She therefore has not met her burden of proof.

6

See D.D., 57 ECAB 734 (2006).

7

G.T., 59 ECAB 447 (2008); Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

4

CONCLUSION
The Board finds that appellant has not established that she sustained bilateral knee
conditions causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

